DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021 has been entered.
Formal Matters
	Applicant’s amendments and arguments filed on August 12, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 57, 86-89, 92, 94, 96, 98, and 100-114 are pending. Claims 57, 86-89, 92, 94, 96, 98, and 100-114 are under consideration in the instant office action. Claims 1-56 and 58-85 are previously canceled. Claims 90-91, 93, 95, 97, and 99 are canceled by examiner’s amendment as set forth below herein. Claims 57, 86-89, 92, 94, 96, 98, and 100-114 are allowed with the examiner’s amendment set forth below in the claims.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn. 
Information Disclosure Statement

Examiner’s Statement of Reasons for Allowance
The application is allowed as per the clear record of prosecution.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a message left by applicant’s attorney Cindy Yang on December 24, 2021.

The application has been amended as follows: 
IN THE CLAIMS:


1.-56. (Cancelled)

57. (Currently Amended) A once daily pharmaceutical formulation consisting of lacosamide, at least two modified release polymers, and at least one pharmaceutically acceptable excipient, wherein lacosamide is present in an amount of 50 mg to 800 mg in the formulation, and the at least two modifying polymers are present in an amount of about 12% to about 52% relative to  and are selected from the group consisting of hydroxypropyl methylcellulose, polyethylene oxide, polyvinylpyrrolidone, ethyl cellulose, copolymers of vinyl pyrrolidone, an alginic acid derivative, hydrogenated vegetable oil and a combination thereof, wherein the pharmaceutical formulation releases in a human subject lacosamide over a period of at least 12 hours from administration to the human subject, and wherein the pharmaceutical formulation is in tablet or capsule form.

58.-85. (Cancelled)

86. (Previously Presented) The once daily pharmaceutical formulation of claim 57, wherein the pharmaceutical formulation contains about 100 mg to about 600 mg of lacosamide.

87. (Previously Presented) The once daily pharmaceutical formulation of claim 86, wherein the lacosamide is present in an amount of 200 mg in the formulation.

88. (Previously Presented) The once daily pharmaceutical formulation of claim 86, wherein the pharmaceutical formulation exhibits after administration to the human subject an in vivo plasma profile in the human subject selected from:
(i) Mean Tmax of about 5 or more hours, or
Mean Cmax of less than about 4600 ng/ml, or
(iii) Mean AUC0-72 of more than about 78500 ng·hr/ml, or
(iv) Tmax at about 12 hours.


wherein the pharmaceutical formulation releases:
(i) not more than about 25% of lacosamide within 1 hour, and
(ii) from about 30% to about 70% of lacosamide within 4 hours, and
(iii) not less than about 75% of lacosamide within 12 hours
when the release is measured in USP type 1 dissolution apparatus at 100 rpm and 37°C in 900
mL of 0.1 N HCl.

90. (Cancelled)

91. (Cancelled)

92. (Currently Amended) The once daily pharmaceutical formulation of claim 57,
wherein the hydroxypropyl methylcellulose is present in an amount of about 6% to about 29%
relative to the total weight of the formulation.

93. (Cancelled)

94. (Currently Amended) The once daily pharmaceutical formulation of claim 57,
wherein the copolymers of vinyl pyrrolidone is present in an amount of about 24% relative to
the total weight of the formulation.

95. (Cancelled)

96. (Currently Amended) The once daily pharmaceutical formulation of claim 57,
wherein the alginic acid derivative is present in an amount of about 24% relative to the total
weight of the formulation.

97. (Cancelled)

98. (Currently Amended) The once daily pharmaceutical formulation of claim 57,
wherein ethyl cellulose is present in an amount of about 27% relative to the total weight of the
formulation.

99. (Cancelled)

100. (Currently Amended) The once daily pharmaceutical formulation of claim 57,
wherein the hydrogenated vegetable oil is present in an amount of about 8% relative to the
total weight of the formulation.

101. (Previously Presented) The once daily pharmaceutical formulation of claim 57,
wherein the pharmaceutical formulation comprises a core comprising lacosamide and a
modified release coating.

102. (Previously Presented) The once daily pharmaceutical formulation of claim 101,
wherein the pharmaceutical formulation comprises:

(ii) a coating disposed on the non-pareil seed with lacosamide; and
(iii) a modified release coating.

103. (Previously Presented) The once daily pharmaceutical formulation of claim 57,
wherein the at least one pharmaceutically acceptable excipient is a diluent, a lubricant, a
glidant, or a combination thereof.

104. (Previously Presented) The once daily pharmaceutical formulation of claim 57,
wherein the at least one pharmaceutically acceptable excipient is a diluent, wherein the
diluent is present in the amount of about 6% to about 34% relative to the total weight of the
formulation.

105. (Previously Presented) The once daily pharmaceutical formulation of claim 104,
wherein the diluent is microcrystalline cellulose.

106. (Previously Presented) The once daily pharmaceutical formulation of claim 105,
wherein the microcrystalline cellulose is present in an amount of about 7% to about 34%
relative to the total weight of the formulation.

107. (Previously Presented) The once daily pharmaceutical formulation of claim 57,
wherein the at least one pharmaceutically acceptable excipient is a lubricant.


wherein the lubricant is magnesium stearate.

109. (Previously Presented) The once daily pharmaceutical formulation of claim 57,
wherein the at least one pharmaceutically acceptable excipient is a glidant.

110. (Previously Presented) The once daily pharmaceutical formulation of claim 109,
wherein the glidant is colloidal silicon dioxide.

111. (Currently Amended) A once daily pharmaceutical formulation comprising a capsule
shell and a fill, wherein the fill comprises a plurality of granules, wherein each granule
comprises a core comprising a non-pareil seed and a coating disposed on the non-pareil seed,
wherein the coating consists of lacosamide, at least two modifying polymers, and at least one
pharmaceutically acceptable excipient, wherein the at least two modifying polymers are
present in an amount of about 34% relative to the total weight of the formulation and are
selected from the group consisting of hydroxypropyl methylcellulose, polyethylene oxide,
polyvinylpyrrolidone, ethyl cellulose, copolymers of vinyl pyrrolidone, an alginic acid derivative, hydrogenated vegetable oil and a combination thereof, wherein lacosamide is
present in an amount of 50 mg to 800 mg in the formulation, and wherein the pharmaceutical
formulation releases in a human subject lacosamide over a period of at least 12 hours from
administration to the human subject.

112. (Previously Presented) The once daily pharmaceutical formulation of claim 111,

cellulose or a combination thereof.

113. (Previously Presented) The once daily pharmaceutical formulation of claim 111,
wherein the at least two modifying polymers are hydroxypropyl methylcellulose and ethyl
cellulose.

114. (Previously Presented) The once daily pharmaceutical formulation of claim 113,
wherein the hydroxypropyl methylcellulose is present in an amount of about 7% relative to
the total weight of the formulation and the ethyl cellulose is present in an amount of about
27% relative to the total weight of the formulation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIGABU KASSA/Primary Examiner, Art Unit 1619